DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 9-14, in the reply filed on 10/22/2022 is acknowledged.
Claims 8 and 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/11/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-7, 9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2017/0137562 A1).
Regarding claim 1, Zheng teaches a phenalkamine that is a Mannich base curing agent that is the formaldehyde/amine derivative of cardanol [0043] and that is made by the reaction of an aliphatic amine, cycloaliphatic amine, or aromatic amine with a substituted phenol and formaldehyde, wherein the substituted phenol is cardanol [0075], wherein the amine is optionally a cycloaliphatic amine that is 3,3'-dimethyl-4,4' -diaminodicyclohexyl methane, 4,4'-diaminodicyclohexyl methane, or 2,4'-diaminodicyclohexyl methane [0074], which reads on a phenalkamine mixture 3, 
    PNG
    media_image1.png
    43
    39
    media_image1.png
    Greyscale
 is independently of each other selected from cyclohexyl, A is independently of each other selected from CH2, B is independently of each other selected from NH2, R'=H, y=0, z=0, and the sum of y and z is 0.
Zheng does not teach a specific embodiment wherein the phenalkamine mixture comprises at least one phenalkamine represented by the structure of formula (IV) as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Zheng’s amine that is a cycloaliphatic amine that is 3,3'-dimethyl-4,4' -diaminodicyclohexyl methane, 4,4'-diaminodicyclohexyl methane, or 2,4'-diaminodicyclohexyl methane as Zheng’s amine that is reacted with Zheng’s cardanol and formaldehyde to make Zheng’s phenalkamine, which would read on wherein the phenalkamine mixture comprises at least one phenalkamine represented by the structure of formula (IV) wherein n=0, 2, 4, or 6, R is independently of each other selected from H and CH3, 
    PNG
    media_image1.png
    43
    39
    media_image1.png
    Greyscale
 is independently of each other selected from cyclohexyl, A is independently of each other selected from CH2, B is independently of each other selected from NH2, R'=H, y=0, z=0, and the sum of y and z is 0 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a phenalkamine with a similar ability to cure an epoxy resin because Zheng teaches that the phenalkamine is a Mannich base curing agent that is the formaldehyde/amine derivative of cardanol [0043] and that is made by the reaction of an 
Regarding claim 2, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Zheng’s amine that is a cycloaliphatic amine that is 3,3'-dimethyl-4,4' -diaminodicyclohexyl methane, 4,4'-diaminodicyclohexyl methane, or 2,4'-diaminodicyclohexyl methane as Zheng’s amine that is reacted with Zheng’s cardanol and formaldehyde to make Zheng’s phenalkamine, which renders obvious the phenalkamine mixture of claim 1 wherein the at least one phenalkamine is represented by the structure of formula (V) wherein n=0, 2, 4, or 6, R is independently of each other selected from H and CH3, 
    PNG
    media_image1.png
    43
    39
    media_image1.png
    Greyscale
 is independently of each other selected from cyclohexyl, A is independently of each other selected from CH2, B is independently of each other selected from NH2; R'=H, y=0, z=0, and the sum of y and z is 0 as claimed.
Regarding claim 3, Zheng teaches a phenalkamine that is a Mannich base curing agent that is the formaldehyde/amine derivative of cardanol [0043] and that is made by the reaction of an aliphatic amine, cycloaliphatic amine, or aromatic amine with a substituted phenol and formaldehyde, wherein the substituted phenol is cardanol [0075], 
    PNG
    media_image1.png
    43
    39
    media_image1.png
    Greyscale
 is independently of each other selected from cyclohexyl, A is independently of each other selected from CH2 and NH, B is independently of each other selected from NH2, R'=H, y=0, z=0, and the sum of y and z is 0 as claimed.
Zheng does not teach a specific embodiment of the phenalkamine mixture of claim 1 wherein the at least one phenalkamine is represented by the structure of formula (VI) as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Zheng’s amine that is a cycloaliphatic amine that is 4,4'-diaminodicyclohexyl methane or 2,4'-diaminodicyclohexyl methane as Zheng’s amine that is reacted with Zheng’s cardanol and formaldehyde to make Zheng’s phenalkamine, which would read on the phenalkamine mixture of claim 1 wherein the at least one phenalkamine is represented by the structure of formula (VI) wherein n=0, 2, 4, or 6, 
    PNG
    media_image1.png
    43
    39
    media_image1.png
    Greyscale
 is independently of each other selected from cyclohexyl, A is independently of each other selected from CH2 and NH, B is independently of each other selected from NH2, R'=H, y=0, z=0, and the sum of y and z is 0 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a phenalkamine with a similar ability to cure an epoxy resin because Zheng teaches that the phenalkamine is a Mannich base curing agent that is 
Regarding claim 6, Zheng teaches an amine-epoxy curing agent comprising the phenalkamine [0043], which reads on a curing agent composition comprising the phenalkamine mixture according to claim 1 as claimed.
Regarding claim 7, Zheng teaches that the amine-epoxy curing agent [0043] further comprises at least one saturated heterocyclic compound having two nitrogen heteroatoms according to the formula 
    PNG
    media_image2.png
    180
    341
    media_image2.png
    Greyscale
 wherein X is selected from a hydrogen atom, a linear or branched C1 to C4 alkyl group and a substituted or unsubstituted phenyl group, Y1 is a direct bond or a divalent polyethylene polyamine groups having 1 to 8 nitrogen atoms, and R is independently a hydrogen atom or a group selected from C1-C8 linear, cyclic, and branched alkyl, alkenyl, and alkaryl groups [0018], which reads on the curing agent composition of claim 6 further comprising an additional amine having at least two amine functionalities as claimed.
3, 
    PNG
    media_image1.png
    43
    39
    media_image1.png
    Greyscale
 is independently of each other selected from cyclohexyl, A is independently of each other selected from CH2, B is independently of each other selected from NH2, y=0, z=0, and the sum of y and z is 0, and (iii) an aldehyde as claimed.
Regarding claim 13, Zheng that the phenalkamine is a Mannich base curing agent that is the formaldehyde/amine derivative of cardanol [0043] and is made by the reaction of an aliphatic amine, cycloaliphatic amine, or aromatic amine with a 
Regarding claim 14, Zheng teaches a working example of using an amine curing agent [0122] that is at least one saturated heterocyclic compound having two nitrogen heteroatoms according to the formula 
    PNG
    media_image2.png
    180
    341
    media_image2.png
    Greyscale
 wherein X is selected from a hydrogen atom, a linear or branched C1 to C4 alkyl group and a substituted or unsubstituted phenyl group, Y1 is a direct bond or a divalent polyethylene polyamine groups having 1 to 8 nitrogen atoms, and R is independently a hydrogen atom or a group selected from C1-C8 linear, cyclic, and branched alkyl, alkenyl, and alkaryl groups [0018] as co-curing agent with a formulated cycloaliphatic curing agent [0122]. Zheng teaches that in another embodiment, the co-curing agent is the phenalkamine that is a Mannich base curing agent that is the formaldehyde/amine derivative of cardanol [0043]. Zheng’s teachings therefore suggest a method for producing the curing agent composition of claim 7 comprising combining a phenalkamine mixture of formula (IV) and an additional amine having at least two amine functionalities as claimed.
Zheng does not teach a specific embodiment of a method for producing the curing agent composition of claim 7 comprising combining a phenalkamine mixture of formula (IV) and an additional amine having at least two amine functionalities. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Zheng’s amine curing agent that is at least one saturated 
    PNG
    media_image2.png
    180
    341
    media_image2.png
    Greyscale
 wherein X is selected from a hydrogen atom, a linear or branched C1 to C4 alkyl group and a substituted or unsubstituted phenyl group, Y1 is a direct bond or a divalent polyethylene polyamine groups having 1 to 8 nitrogen atoms, and R is independently a hydrogen atom or a group selected from C1-C8 linear, cyclic, and branched alkyl, alkenyl, and alkaryl groups as co-curing agent with Zheng’s phenalkamine that is a Mannich base curing agent that is the formaldehyde/amine derivative of cardanol, which would read on a method for producing the curing agent composition of claim 7 comprising combining a phenalkamine mixture of formula (IV) and an additional amine having at least two amine functionalities as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an amine curing agent with a similar ability to cure epoxy resins because Zheng teaches a working example of using an amine curing agent [0122] that is at least one saturated heterocyclic compound having two nitrogen heteroatoms according to the formula 
    PNG
    media_image2.png
    180
    341
    media_image2.png
    Greyscale
 wherein X is selected from a hydrogen atom, a linear or branched C1 to C4 alkyl group and a substituted or unsubstituted phenyl group, Y1 is a direct bond or a divalent polyethylene polyamine groups having 1 to 8 nitrogen atoms, .

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2017/0137562 A1) as applied to claim 3, and further in view of Dubowik et al. (US 5,280,091).
Regarding claim 4, Zheng renders obvious the phenalkamine mixture of claim 3 as explained above. Zheng teaches a phenalkamine that is a Mannich base curing agent that is the formaldehyde/amine derivative of cardanol [0043] and that is made by the reaction of an aliphatic amine, cycloaliphatic amine, or aromatic amine with a substituted phenol and formaldehyde, wherein the substituted phenol is cardanol [0075], wherein the amine is optionally a cycloaliphatic and aromatic amine that is a mixture of methylene bridged poly(cyclohexyl-aromatic)amines that is described in U.S. Pat. No. 5,280,091 [0074].
Zheng does not teach that the at least one phenalkamine is selected from the claimed group. However, Dubowik teaches a mixture of methylene bridged poly(cycloaliphatic-aromatic)amines (MPCA) (3:35-37) that contains 10-37% 2,4-di(4-aminocyclohexylmethyl)cyclohexylamine, 67-85% 2,4-di(4-aminocyclohexylmethyl)aniline,0-20% 4,4'-di(4-
    PNG
    media_image3.png
    118
    362
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    121
    365
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    121
    488
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    124
    495
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    147
    575
    media_image7.png
    Greyscale
 and 
    PNG
    media_image8.png
    114
    572
    media_image8.png
    Greyscale
 wherein n=0, 2, 4, or 6, and R'=H as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a phenalkamine with a similar ability to cure an epoxy resin because Zheng teaches that the phenalkamine is a Mannich base curing agent that is the formaldehyde/amine derivative of cardanol [0043] and that is made by the reaction of an aliphatic amine, cycloaliphatic amine, or aromatic amine with a substituted phenol and formaldehyde, wherein the substituted phenol is cardanol [0075], wherein the amine is optionally a cycloaliphatic and aromatic amine that is a mixture of methylene bridged poly(cyclohexyl-aromatic)amines that is described in U.S. Pat. No. 5,280,091 [0074], which is the Dubowik reference, and that the phenalkamine is an amine-epoxy curing agent [0043], and because Dubowik teaches that the mixture of methylene bridged poly(cycloaliphatic-aromatic)amines (MPCA) (3:35-37) that contains 10-37% 2,4-di(4-aminocyclohexylmethyl)cyclohexylamine, 67-85% 2,4-di(4-aminocyclohexylmethyl)aniline,0-20% 4,4'-di(4-aminocyclohexylmethyl)dicylohexylamine, and, 5-14% partially hydrogenated trimethylenetetraaniline and analogs thereof is substantially free of two ring components and substantially free of non elutables (5:55-65) or that contains 2-10% di(4-aminocyclohexyl)methane, 0.5-2% 4-aminocyclohexyl-4-hydroxycyclohexylmethane, 5-17% 4-(4'-aminobenzyl)cyclohexylamine, 5-25% 2,4-di(4-aminocyclohexylmethyl)cyclohexylamine, 35-55% 2,4-di(4-
Regarding claim 5, Zheng teaches a phenalkamine that is a Mannich base curing agent that is the formaldehyde/amine derivative of cardanol [0043] and that is made by the reaction of an aliphatic amine, cycloaliphatic amine, or aromatic amine with a substituted phenol and formaldehyde, wherein the substituted phenol is cardanol [0075], wherein the amine is optionally a cycloaliphatic and aromatic amine that is a mixture of methylene bridged poly(cyclohexyl-aromatic)amines that is described in U.S. Pat. No. 5,280,091 [0074].
Zheng does not teach the phenalkamine mixture of claim 4 comprising six phenalkamines from those present in claim 4. However, Dubowik teaches a mixture of methylene bridged poly(cycloaliphatic-aromatic)amines (MPCA) (3:35-37) that contains 2-10% di(4-aminocyclohexyl)methane, 0.5-2% 4-aminocyclohexyl-4-hydroxycyclohexylmethane, 5-17% 4-(4'-aminobenzyl)cyclohexylamine, 5-25% 2,4-di(4-aminocyclohexylmethyl)cyclohexylamine, 35-55% 2,4-di(4-aminocyclohexylmethyl)aniline, 0-15% 4,4'-di(4-aminocyclohexylmethyl)dicyclohexylamine, and 3-8% partially hydrogenated trimethylenetetraaniline and analogs thereof (6:3-14). Dubowik teaches that the mixture of MPCA is used to cure polyepoxide resins (3:35-37). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Dubowik’s mixture of methylene bridged poly(cycloaliphatic-aromatic)amines .

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2017/0137562 A1) as applied to claim 9, and Sato et al. (US 2010/0286345 A1).
Regarding claim 10, Zheng renders obvious the method of claim 9 as explained above. Zheng teaches that the phenalkamine that is a Mannich base curing agent that is the formaldehyde/amine derivative of cardanol [0043] is made by the reaction of an aliphatic amine, cycloaliphatic amine, or aromatic amine with a substituted phenol and formaldehyde, wherein the substituted phenol is cardanol [0075], wherein the amine is optionally a cycloaliphatic amine that is 3,3'-dimethyl-4,4' -diaminodicyclohexyl methane, 4,4'-diaminodicyclohexyl methane, or 2,4'-diaminodicyclohexyl methane [0074]. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Zheng’s amine that is a cycloaliphatic amine that is 3,3'-dimethyl-4,4' -diaminodicyclohexyl methane, 4,4'-diaminodicyclohexyl methane, or 2,4'-diaminodicyclohexyl methane as Zheng’s amine that is reacted with Zheng’s cardanol and formaldehyde to make Zheng’s phenalkamine.
Zheng does not teach that the mole ratio of cardanol to methylene bridged poly(cycloaliphatic-aromatic)amines is within the range of from 1:1 to 1:3 and the mole 
Regarding claim 11, Zheng renders obvious the method of claim 9 as explained above. Zheng teaches that the phenalkamine that is a Mannich base curing agent that is the formaldehyde/amine derivative of cardanol [0043] is made by the reaction of an aliphatic amine, cycloaliphatic amine, or aromatic amine with a substituted phenol and formaldehyde, wherein the substituted phenol is cardanol [0075], wherein the amine is optionally a cycloaliphatic amine that is 3,3'-dimethyl-4,4' -diaminodicyclohexyl methane, 4,4'-diaminodicyclohexyl methane, or 2,4'-diaminodicyclohexyl methane [0074]. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Zheng’s amine that is a cycloaliphatic amine that is 3,3'-dimethyl-4,4' -diaminodicyclohexyl methane, 4,4'-diaminodicyclohexyl methane, or 2,4'-diaminodicyclohexyl methane as Zheng’s amine that is reacted with Zheng’s cardanol and formaldehyde to make Zheng’s phenalkamine.
Zheng does not teach that the cardanol and at least one methylene bridged poly(cycloaliphatic-aromatic)amine are mixed at temperature of 40-150°C and then treated with an aldehyde at temperature of 40-150°C. However, Sato teaches a method of synthesis of phenalkamine comprising charging a suitable reactor with 5.60 moles of cardanol and 0.58 moles of DETA [0035], reaching a temperature of 45°C under agitation and under a flow of nitrogen [0036], adding 12.83 mols of formaldehyde over a period of about one hour, without exceeding a temperature limit of 70°C [0036], maintaining a reaction for an additional 90 minutes, adding slowly 10.70 moles of DETA 
Regarding claim 12, Zheng renders obvious the method of claim 9 as explained above. Zheng teaches that the phenalkamine that is a Mannich base curing agent that is the formaldehyde/amine derivative of cardanol [0043] is made by the reaction of an aliphatic amine, cycloaliphatic amine, or aromatic amine with a substituted phenol and formaldehyde, wherein the substituted phenol is cardanol [0075], wherein the amine is optionally a cycloaliphatic amine that is 3,3'-dimethyl-4,4' -diaminodicyclohexyl methane, 4,4'-diaminodicyclohexyl methane, or 2,4'-diaminodicyclohexyl methane [0074]. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Zheng’s amine that is a cycloaliphatic amine that is 3,3'-dimethyl-4,4' -diaminodicyclohexyl methane, 4,4'-diaminodicyclohexyl methane, or 2,4'-diaminodicyclohexyl methane as Zheng’s amine that is reacted with Zheng’s cardanol and formaldehyde to make Zheng’s phenalkamine.
Zheng does not teach that the cardanol and aldehyde are mixed at a temperature of 40-150°C and then treated with at least one methylene bridged poly(cycloaliphatic-aromatic)amine at a temperature of 40-150°C. However, Sato teaches a method of synthesis of phenalkamine comprising charging a suitable reactor with 5.60 moles of cardanol and 0.58 moles of DETA [0035], reaching a temperature of 45°C under agitation and under a flow of nitrogen [0036], adding 12.83 mols of formaldehyde over a period of about one hour, without exceeding a temperature limit of 70°C [0036], maintaining a reaction for an additional 90 minutes, adding slowly 10.70 moles of DETA 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767